Citation Nr: 1230765	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  01-02 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date prior to March 30, 2000, for an award of a total rating based on individual unemployability (TDIU) due to service-connected disability, for the purpose of accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from January 1951 to June 1951.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In April 1997, a hearing on the rating of a left lower extremity disability was held at the RO before a Veterans Law Judge for the Board.  The hearing transcript is in the claims folder.  In September 2002, a hearing on effective date issues, including the issue listed on page 1, herein, was held at the RO before a Veterans Law Judge, who is no longer with the Board.  The Veteran was subsequently notified of his right to a hearing before a currently sitting Veterans Law Judge.  In June 2008, he responded that he did not want another hearing.  The transcript of the September 2002 hearing is in the claims folder.  Review shows that the issues were fully explained and the evidence discussed, including the possible submission of additional evidence.  

In February 2011, the Board remanded the issues of: 1. Entitlement to an effective date prior to March 30, 2000, for an award of a total rating based on individual unemployability (TDIU) due to service-connected disability; and 2. Entitlement to an effective date prior to March 30, 2000 for an award of special monthly compensation (SMC).  The case was remanded for medical opinions and readjudication.  The requested opinions were obtained in March 2011 and January 2012.  

The Veteran died in March 2011.  His surviving spouse was substituted as the appellant in accordance with 38 U.S.C.A. § 5121A (West 2002 & Supp 2012).  

In an October 2011 decision, the RO found that the appellant was entitled to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002) because the Veteran had been rated as totally disabled for more than 10 years.  Basic eligibility to Dependents Educational Assistance was also established.  

In a February 2012 rating decision, a Decision Review Officer (DRO) at the RO increased the evaluation of the Veteran's complete paralysis of the left peroneal division of the sciatic nerve, left lower extremity including foot drop, to 80 percent, effective March 31, 1994.  The DRO also granted an earlier effective date of March 31, 1994 for the grant of special monthly compensation based on loss of use of one foot.  The appellant has not disagreed with any aspect of these grants.  March 31, 1994 was the date that the claim for benefits under 38 U.S.C.A. § 1151 was received and is the earliest effective date allowed by law.  38 U.S.C.A. § 5110(a) (West 2002).  Since the maximum benefit allowed by law has been granted for the second issue remanded by the Board and the appellant has not disagreed, there is no longer a dispute involving that issue.  Therefore, the issue of entitlement to an effective date prior to March 30, 2000 for an award of SMC is no longer in appellate status before the Board.  

With a supplemental statement of the case (SSOC) issued in February 2012, the RO reviewed the medical opinions and denied an effective date prior to March 30, 2000, for an award of TDIU.  This substantially completed the development requested by the Board's February 2011 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Inasmuch as the requested development has been completed, the Board now proceeds with its review of the appeal.  

By a May 2012 decision, the RO denied service connection for the cause of the Veteran's death.  The appellant was notified by letter dated in June 2012.  A notice of disagreement is not of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In 1989, the Veteran had surgery at a VA facility resulting in an event not reasonably foreseeable - the complete paralysis of the peroneal division of the sciatic nerve of the left lower extremity, including foot drop.  

2.  The claim for benefits under the provisions of 38 U.S.C.A. § 1151 was received by VA on March 31, 1994.  

3.  The complete paralysis of the peroneal division of the sciatic nerve of the left lower extremity, including foot drop, is the Veteran's only disability subject to disability compensation, rated as 80 percent disabling from the date his claim was received March 31, 1994.  

4.  The Veteran had work experience as a truck driver and farmer prior to the 1989 VA surgery.  He did not engage in substantially gainful employment after the surgery.  

5.  Since VA surgery in 1989, the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disability, without regard to advancing age.  


CONCLUSION OF LAW

The criteria for TDIU were met as of the date the Veteran's claim was received on March 31, 1994.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5110(a), (c) (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 3.400(i), 4.10, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  As the Board is granting in full the benefit sought on appeal, any error that might have been committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Criteria

The effective date for the award of disability compensation by reason of 38 U.S.C.A. § 1151 shall be the date such injury or aggravation was suffered if the application therefor is received within one year from such date.  38 U.S.C.A. § 5110(c) (West 2002); 38 C.F.R. § 3.400(i) (2011).  If the claim is not received within one year of the injury, the effective date will be the date the claim is received.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(i) (2011).  

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Whether the upper or lower extremities, the back or abdominal wall, the eyes or ears, or the cardiovascular, digestive, or other system, or psyche are affected, evaluations are based upon lack of usefulness, of these parts or systems, especially in self-support.  This imposes upon the medical examiner the responsibility of furnishing, in addition to the etiological, anatomical, pathological, laboratory and prognostic data required for ordinary medical classification, full description of the effects of disability upon the person's ordinary activity.  In this connection, it will be remembered that a person may be too disabled to engage in employment although he or she is up and about and fairly comfortable at home or upon limited activity.  38 C.F.R. § 4.10 (2011).  

(a) Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided That, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple  injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the  reason for termination.  
(b) It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  
38 C.F.R. § 4.16 (2011).  

(a) Total disability ratings--(1) General.  Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  (2) Schedule for rating disabilities.  Total ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent evaluation or, with less disability, where the requirements of 38 C.F.R. § 4.16 are present or where, in pension cases, the requirements of 38 C.F.R. § 4.17 are met.  (3) Ratings of total disability on history.  In the case of disabilities which have undergone some recent improvement, a rating of total disability may be made, provided: (i) That the disability must in the past have been of sufficient severity to warrant a total disability rating; (ii) That it must have required extended, continuous, or intermittent hospitalization, or have produced total industrial incapacity for at least 1 year, or be subject to recurring, severe, frequent, or prolonged exacerbations; and (iii) That it must be the opinion of the rating agency that despite the recent improvement of the physical condition, the veteran will be unable to effect an adjustment into a substantially gainful occupation.  Due consideration will be given to the frequency and duration of totally incapacitating exacerbations since incurrence of the original disease or injury, and to periods of hospitalization for treatment in determining whether the average person could have reestablished himself or herself in a substantially gainful occupation.  (b) Permanent total disability.  Permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  The permanent loss or loss of use of both hands, or of both feet, or of one hand and one foot, or of the sight of both eyes, or becoming permanently helpless or bedridden constitutes permanent total disability.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  Permanent total disability ratings may not be granted as a result of any incapacity from acute infectious disease, accident, or injury, unless there is present one of the recognized combinations or permanent loss of use of extremities or sight, or the person is in the strict sense permanently helpless or bedridden, or when it is reasonably certain that a subsidence of the acute or temporary symptoms will be followed by irreducible totality of disability by way of residuals.  The age of the disabled person may be considered in determining permanence.  (c) Insurance ratings. A rating of permanent and total disability for insurance purposes will have no effect on ratings for compensation or pension.  38 C.F.R. § 3.340 (2011).  

Total-disability compensation ratings may be assigned under the  provisions of Section 3.340.  However, if the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a) (2011).  

Background

In July 1989, the Veteran was admitted to a VA medical center for revision of the acetabular component of a failed total hip replacement.  The records show that the Veteran had had a left total hip replacement in 1979 and the cement loosened after 5 years.  The first revision was done three years earlier and the Veteran was admitted for another surgical revision.  The procedure was performed in July 1989.  The operative report does not reflect any complications.  However, the August 1989 hospital summary documents that post-operatively it was apparent that the Veteran had a peroneal nerve palsy, which did not significantly improve during his hospitalization.  He was started on physical therapy, which he did well.  It was reported that his pain had been relieved.  An ankle fixation orthotic (AFO) was ordered.  

An April 1991 VA clinical note shows the Veteran had peroneal palsy and left foot drop post surgery.  A new brace was ordered.  In June 1991, it was reported that he was having trouble with both hips.  He used a wheel chair most of the time and a cane occasionally.  He was reluctant to have right hip surgery because he was still having problems with the left hip.  The cause of the pain was not obvious.  In October 1991, it was reported that the Veteran had revision of the acetabulum of the left hip for a failed total hip arthroplasty in July 1989.  He had long standing peroneal palsy of the left leg and  degenerative arthritis of the right hip.  He had made no general progress and remained totally disabled for an indefinite time.  

The Veteran was seen at the VA orthotic clinic in December 1994.  It was noted that he had a left sciatic nerve injury for which he required a left double upright metal AFO.  He stated that he was able to ambulate short distances with a single point cane and his left lower extremity brace.  He stated that he needed some assistance with his left lower extremity when dressing secondary to an inability to bend over far enough.  Objectively, the Veteran was able to ambulate short distances independently with his single point cane.  He was able to transfer independently from sitting to standing and demonstrated good dynamic balance.  He had an obvious leg length discrepancy during ambulation with his right leg being longer than the left.  The assessment was status post left total hip arthroplasty with resultant sciatic nerve injury.  It was commented that the Veteran did not meet the criteria for a powered wheel chair at that time.  

The Veteran was afforded a VA peripheral nerves examination in October 1995.  He said that as soon as he awakened from his July 1989 surgery, he experienced severe leg and foot pain, numbness and tingling in the left lower leg and foot, and the inability to use his foot.  He reported being diagnosed with peroneal nerve palsy and said he had problems with foot drop since that time.  The examiner expressed the opinion that although the Veteran had severe foot drop, he would not be better served by a prosthesis.  He was currently using an orthosis, which he used to some benefit.  He also used a wheelchair, walker, or cane depending on the occasion.  He told of experiencing severe numbness, lack of feeling, and terrific leg cramps.  He said he stumbled and fell and needed assistance to get up.  He said he had constant pain in the extremity.  It was between a sharp pain and numbness.  The leg felt tight and swollen (although the examiner found no swelling).  He also reported weakness of the left foot and an inability to dorsiflex it.  He avoided lifting, bending, stooping, and other activities.  

Objectively, the Veteran was seen to have difficulty getting in and out of the wheelchair and getting on and off the examining table.  He needed help replacing some of his clothes.  There was moderate atrophy of the muscles of the lower leg.  Muscle strength in the left lower extremity was 4/5, except on dorsiflexion, which was 0/5.  The deep tendon reflex was present in the left knee and absent in the left ankle.  There was decreased sensation over the lateral aspect of the left lower leg from the upper calf to the toe.  There was decreased sensation over the dorsal aspect and lateral aspect of the foot.  The Veteran was unable to stand or walk on his heels or toes.  He was unable to squat and arise.  The left ankle had no swelling, redness, heat, effusion, dislocation, laxity, or other abnormality.  Ankle motion was 10 degrees dorsiflexion, 40 degrees plantar flexion, 15 degrees inversion, and 5 degrees eversion.  The dorsiflexion was passive, as the Veteran was unable to lift the foot unaided.  The diagnosis was left peroneal nerve palsy with left foot drop.  The examiner again expressed the opinion that the Veteran would not be better served by prosthesis.  

VA clinical notes continued to follow the Veteran.  In March 1996, it was reported that he had been unable to work for 61/2 years.  

The Veteran had another VA peripheral nerves examination in September 1996.  He reviewed his history noting pain, left foot drop and the use of a brace and cane.  He complained of a continuous burning, numbness sensation in the left lower leg, ankle, and foot.  Symptoms were primarily on the anterior aspect, although some were on the posterior aspect.  He also noted numbness, weakness, a limp, decreased range of motion, and no muscle strength.  Objectively, he was using an AFO brace on the left foot, ankle, and leg.  He was using a cane and walked with a left limp.  He was unable to walk on his heels or toes or squat.  There was decreased sensation to light touch over the lower leg from just below the knee to the toes.  The foot was cold with slight cyanosis and decreased pulses.  The left ankle deep tendon reflex was trace to 1 plus.  Muscle strength in the left lower leg was 3/5.  Muscle strength for plantar flexion was 2/5.  There was no muscle strength for dorsiflexion of the left foot.  The diagnosis was nerve palsy of the peroneal division of the left sciatic nerve with left foot drop.  

During an April 1997 Board hearing on the increased rating issue, the Veteran testified that he believed he was 100 percent disabled.  He said that immediately after he was out of the recovery room he noticed that he was unable to move his left foot.  He described other symptoms including pain and cramping.  He was treated with a shoe and metal brace.  He continued to experience symptoms including tingling and numbness, as well as continuing foot drop.  He said he had pain 24 hours a day.  He also reported using a cane, walker, and wheelchair.  

A VA physician examined the Veteran in October 1997 and provided similar reports for artery and vein, joints, peripheral nerve and skin examinations.  The examiner concluded that because the Veteran used a cane for all activities, he was given less than sedentary residual functional capacity.  He would only be expected to lift less than 10 pounds occasionally or a third of the time.  He would expect to stand, walk, or sit with changes less than two hours out of an eight hour workday.  He should avoid prolonged activities of all types.  He would be unable to bend, kneel, crouch, crawl, stoop, or lift.  

On examination, the Veteran was seen to use a cane and AFO foot drop brace.  There was discoloration and ulceration of the lower extremities.  Straight leg raising was positive at 45 degrees bilaterally.  Deep tendon reflexes were 2+ at the knees, 1+ at the right ankle and absent in the left ankle.  There was decreased sensation to light tough in a stocking distribution over the left lower leg from below the knee to the toes.  There was no strength on dorsiflexion of the toes of the left foot.  Plantar flexion strength was 3/5 on the left foot.  There was mild atrophy of the muscles of the left lower extremity.  Diagnoses included status post alleged nerve injury during surgery in 1989 with a complete left foot drop.  It was also noted that the Veteran was unable to walk on his toes or heels or to squat and arise.  He was unable to stand without the use of a cane.  The examiner expressed the opinion that degenerative joint disease of the knees and ankles were secondary to the abnormal gait that the Veteran had been using since 1989, following a peroneal nerve injury that caused foot drop.  The etiology of the foot drop was the peroneal nerve injury.   

The Veteran was seen by the VA neurology service in March 1998.  He reported having hip surgery in 1989.  Afterward, he noted left foot drop, pain and numbness in the left leg, roughly in the peroneal distribution.  His main problem was pain.  Motor examination showed strength to be 1/5 on dorsiflexion and 4/5 on plantar flexion.  There was some muscle wasting of the anterior compartment of the left lower extremity.  Sensation was diminished below the left knee, worse on the anterior aspect.  The left ankle jerk reflex was absent.  The findings of a February 1997 electromyogram (EMG) were deemed to be consistent with a chronic left lumbosacral plexopathy.  It was noted that a June 1994 EMG study was consistent with a left sciatic nerve lesion, primarily of the peroneal division and was essentially unchanged since a September 1990 EMG.  

On the March 1998 VA orthopedic examination, the Veteran complained of burning pain into the left foot and foot drop.  He was using an ankle/foot orthosis.  The examiner found no strength in his tibialis anterior, extensor hallicis logus, or peroneals.  The assessment was left total hip revision, stable with peroneal nerve division and sciatic nerve palsy status post revision operation in 1989.  

On VA orthopedic follow-up in March 1999, it was reported that the Veteran continued to use an orthosis.  Without it, he had a steppage-type gait with an obvious foot drop on the left.  Otherwise gait was reciprocal, without evidence of ataxia or myelopathy.  The pertinent diagnosis was left sciatic and peroneal nerve injury with left peroneal nerve palsy and neuritis.  

The Veteran returned to the VA neurology clinic in May 1999.  It was noted that he was being seen for neuralgia and left foot drop from a left sciatic nerve injury sustained during a left total hip arthroplasty.  Once again, motor examination showed strength to be 1/5 on dorsiflexion and 4/5 on plantar flexion.  There was some muscle wasting of the anterior compartment of the left lower extremity.  Sensation was diminished below the left knee, worse on the anterior aspect.  The left ankle jerk reflex was absent.  The EMG findings of February 1997, June 1994, and September 1990 were reviewed and noted to be essentially unchanged.  

The report of the March 2000 VA examination shows the Veteran reported that he had sustained left foot drop and left sciatic nerve injury during a left total hip arthroplasty.  Immediately after the surgery, he developed pain and an inability to dorsiflex the left foot.  He stated that there had been no improvement.  He reported a constant numb feeling, like it was not there.  Pain was said to be constant and intermittently worse.  It was described as having a burning, throbbing quality.  He also noted a gait abnormality secondary to the foot drop.  He had been using an ankle/foot orthosis.  On examination, dorsiflexion strength of the left foot was 0/5 and plantar flexion was 3/5.  There was inability to invert and evert the left foot.  There was mild wasting and atrophy of the anterior compartment of the left lower extremity.  There were hypesthesias in the left lateral aspect below the knee.  The left ankle jerk was absent.  The Veteran had an antalgic gait wearing an ankle-foot orthosis brace.  The assessment was a left sciatic nerve injury with left peroneal palsy with left foot drop.  It was noted that the EMG of 1997 showed a left sciatic nerve lesion primarily of the peroneal division, essentially unchanged from the September 1990 EMG.  

In September 2002, the Veteran presented sworn testimony during a hearing before a Veterans Law Judge at the RO.  He described his left lower extremity symptoms and affirmed that they had been present since the 1989 surgery.  In addition to other information, the Veteran described treatments, including medication and a brace.  

Pursuant to the remand of the Board, a VA staff physician reviewed the claims folder in March 2011.  The doctor expressed the opinion that it was as likely as not that the Veteran's left common peroneal paralysis with left foot drop was present since the revision of his total left hip replacement at a VA medical center in July 1989.  The doctor provided a detailed review of the record.  In particular, she noted electromyogram studies in September 1990, June 1994, February 1997 and May 1997 had consistently shown a left peroneal nerve lesion with little change.  Also cited were the neurology clinic notes of March 1998 and May 1999.  She concluded that, "Given that the Veteran's first study in 9/13/1990 was little more than a year after the Veteran's surgery, it seems likely that the Veteran's paralysis with left foot drop began at the time of surgery, as he appears to have claimed all along.  Furthermore the development of the RSD [reflex sympathetic dystrophy] would have rendered the Veteran's leg no better than prosthesis."

Based on the above opinion, in February 2012, a DRO at the RO granted an 80 percent rating for complete paralysis of the peroneal division of the sciatic nerve, left lower extremity, including foot drop.  Special monthly compensation based on loss of use of one foot was also granted.  The grants were effective the date the claim was received, March 31, 1994.  

In January 2012, a VA physician's assistant reviewed the claims folder for an opinion as to unemployability.  It was his opinion that the Veteran was able to work based on his nerve palsy only.  The clinician noted the Veteran was a farmer and a truck driver, "and certainly truck driving could be performed, as he was able to according to the records, walk in and out of stores, walk in the house, and go to numerous doctors' appointments."  It was reported that the Veteran had over 46 other medical problems, which led to his demise.  The clinician concluded that if one was looking at the nerve palsy only, he did believe the Veteran could obtain and retain substantially gainful employment.  The clinician felt the Veteran was unable to work due to his many non-service-connected physical problems.  



Conclusion

The Board finds the recent clinician's opinion to be unpersuasive.  He apparently confused the ability to ambulate with the ability to work.  His analysis that certainly truck driving could be performed because the Veteran could walk is certainly unrealistic.  Most commercial vehicles use a clutch system that requires the careful coordination of the left lower extremity.  To properly operate a clutch, one must apply an exact amount of pressure at an exact time.  A person with complete paralysis and foot drop, with or without a brace, could not do that repeatedly and safely for a full work day.  Also, many truck drivers are required to load and unload cargo, which requires weight bearing in addition to walking.  Here, again, the Veteran might be able to do these tasks on an occasional basis, but his paralysis would prevent him from doing it on a regular basis.  Similarly, the Veteran would be unable to meet the strenuous physical requirements of a substantially gainful job in farming.  Thus, the Board finds that the left lower extremity disability would prevent the Veteran from engaging in substantially gainful employment commensurate with his experience.  

A February 2012 RO decision granted an 80 percent rating for complete paralysis of the peroneal division of the sciatic nerve, left lower extremity, including foot drop, effective the date the claim was received, March 31, 1994.  Thus, the Veteran now meets the schedular criteria for a TDIU rating as of March 31, 1994.  

A May 2000 RO rating decision granted TDIU, effective March 30, 2000.  The rating decision noted that TDIU had previously been denied because the Veteran did not meet the schedular requirements.  However, the May 2000 rating decision increased the evaluation of the nerve injury from 40 percent to 80 percent, which now met the schedular requirements.  It was noted that the Veteran reported that he last worked as a self employed farmer in 1989.  It was noted that he had numerous non-service-connected disabilities.  "However, the current evidence clearly establishes that the Veteran would be unable to follow a substantially gainful employment due to his service-connected condition alone."  It is important to note that TDIU was granted on the basis of the peroneal nerve injury alone.  It is also important to note that the grant was based on a change in the rating, which was based on the record and the March 30, 2000 VA examination.  The rating decision does not claim that there was any change in the disability.  Similarly, the report of the March 30, 2000 VA examination does not report any change.  

The March 2011 physician's opinion was to the effect that there has been no change in the extent of the disability.  The original grant of TDIU did not identify any change in the disability.  The Board has conducted its own review of the extensive record and finds no significant change in the extent of the disability.  Thus, the preponderance of evidence establishes that the impact of the disability has essentially remained the same since the claim was filed and the effective date for TDIU should be the date the claim was received, March 31, 1994.  An earlier date is not warranted as March 31, 1994 is the effective date of entitlement to compensation pursuant to 38 U.S.C. § 1151.


ORDER

An effective date of March 31, 1994 for an award of a total rating based on individual unemployability (TDIU) is granted, for the purpose of accrued benefits.  This grant is subject to the laws and regulations governing the payment of monetary awards.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


